Citation Nr: 0009834	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for athlete's foot.

2.  Entitlement to service connection for tinea cruris.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1972 to August 
1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of post-service athlete's foot, 
tinnitus or pseudofolliculitis barbae has not been presented.

2.  Competent evidence attributing post-service tinea cruris 
to service has not been presented.


CONCLUSION OF LAW

The claims for service connection for athlete's foot, tinea 
cruris, tinnitus or pseudofolliculitis barbae are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from an August 1996 rating decision wherein 
the RO denied service connection for athlete's foot, tinea 
cruris, tinnitus and pseudofolliculitis barbae.

In December 1998, the Board remanded the appeal in order for 
the RO to develop treatment records identified by the 
appellant in his VA Form-9, and in order for the RO to 
support their conclusion that pseudofolliculitis barbae was a 
congenital/developmental defect.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Lay testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  Any 
statement of the appellant as to what a doctor told him is 
insufficient to establish a medical diagnosis.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence, 
and therefore, could not ground a claim, Robinette v. Brown, 
8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. 
App. 198 (1997).

The VA attempted to obtain the service medical records.  
However, only the enlistment examination was obtainable.  The 
obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit-of -the-
doubt rule is especially heightened in cases where the 
service medical records are presumed destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Although the service 
medical records are not presumed destroyed in the instant 
case, the Board has carefully considered the case in light of 
the inability to obtain service medical records.

The May 1972 enlistment examination noted a normal condition 
of the skin, face and genitourinary system.  No skin 
abnormality was noted as to the feet.  The ears were normal 
and tinnitus was not reported as part of the hearing 
examination.  The appellant denied any skin diseases or ear 
trouble.  

In March 1984 the appellant was seen at a VA medical 
facility.  He complained of an itchy perineal rash that he 
had for one month.  The examiner identified a left groin rash 
that looked like jock itch with folliculitis.  Folliculitis 
was diagnosed. 

The appellant has contended that he was given a profile in 
service because of pseudofolliculitis barbae.  He was 
permitted to shave every other day.  The shaving caused his 
face to look bumpy.  To treat his condition he just avoided 
shaving.  When he needed medication he went to the pharmacy 
and used over-the-counter drugs.  He was treated for all of 
these conditions in service.  He did not need a doctor to 
tell him what to use on his face, feet, chest or groin.  His 
ears have been ringing every since he was exposed to loud 
noises in the Navy.  They ring all day and night.  He sleeps 
at night with soft music and does not need a doctor's 
prescription for that.  He should have been scheduled for a 
VA examination to determine if in fact he has valid medical 
problems.  

Service Connection Claims

A.  Athlete's Foot

The claim for service connection for athlete's foot is not 
well grounded.  The appellant is competent to observe an 
interruption of skin integrity on his feet and to note the 
onset of such.  However he lacks to medical training and 
expertise to diagnose a skin disease.  Competent medical 
evidence diagnosing athlete's foot in service and competent 
evidence of post-service athlete's foot has not been 
presented.  A service-connection claim generally must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent proof of a 
present disability there can be no valid claim.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service 
connection.


B.  Tinea cruris

Tinea cruris is synonymous with jock itch.  Dorland's 
Illustrated Medical Dictionary 1713 (28th ed. 1994); Z. N. v. 
Brown, 6 Vet. App. 183 (1994). 

The claim for service connection for tinea cruris is not well 
grounded.  The appellant is competent to observe an 
interruption of skin integrity in his groin and to note the 
onset of such in service.  However he lacks the medical 
training and expertise to diagnose a skin disease.  Competent 
medical evidence diagnosing tinea cruris in service has not 
been presented.  A groin rash that looked like jock itch with 
folliculitis was noted in 1984, many years after service.  
However a competent medical opinion linking post-service 
tinea cruris to service has not been presented.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable for the purpose of well grounding a claim, where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service (or during an applicable 
presumption period), and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of § 3.303(b) if the condition is 
observed during service (or any applicable presumption 
period), continuity of symptomatology is demonstrated 
thereafter, and competent evidence related the present 
condition to that symptomatology.  The appellant's statements 
alone can be sufficient to demonstrate continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

There is no evidence that tinea cruris was chronic in 
service.  The appellant has only stated that he was treated 
in service and post-service for his claimed condition.  The 
appellant is competent to note a groin rash in service, 
however continuity of symptomatology was not demonstrated 
thereafter.  There is a 10-year gap between service and a 
medical diagnosis of tinea cruris.  At the time the 
appellant complained of a groin rash in 1984, he complained 
it had been present for one month.  More importantly, the 
last evidence of tinea cruris was in 1984.  Therefore, there 
is no competent evidence of current tinea cruris disability.  
Brammer, 3 Vet. App. 223, 225 (1992

In either case, unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.  The chronicity 
provisions of 38 C.F.R. § 3.303 do not relieve a claimant of 
the burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Even in cases where a condition 
was shown to be chronic in service, until the veteran 
presents competent medical evidence to provide a 
relationship between a current disability and the continuous 
symptomatology, the claim cannot be considered well 
grounded.  Voerth v. West, 13 Vet. App. 117 (1999).

C.  Tinnitus 

The claim for service connection for tinnitus is not well 
grounded.  Competent evidence diagnosing tinnitus in service 
or post-service has not been presented.  A service-connection 
claim generally must be accompanied by evidence that 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant is competent to report ringing in his ears, to 
note its onset, and to report exposure to loud noises in 
service.  He is not competent to make a medical diagnosis of 
tinnitus or to link the ringing in his ears to acoustic 
injury in service.  Since there is no diagnosis of tinnitus, 
the claim is not well grounded.


D.  Pseudofolliculitis Barbae

The Board first notes that in part of the December 1998 
Remand, the RO was instructed to provide competent medical 
evidence that pseudofolliculitis barbae was a congenital or 
developmental defect, which was the basis for the RO's denial 
of this claim.

In response, the RO quoted medical texts in the January 2000 
Supplemental Statement of the Case, wherein neither the words 
"congenital" nor "developmental" nor "defect" was used 
in defining pseudofolliculitis barbae.  The Board is further 
confronted with the U. S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veteran's Appeals 
prior to March 1, 1999) (hereinafter Court) decision in Butts 
v. Brown, 5 Vet. App. 532 (1993) wherein the Court defined 
pseudofolliculitis barbae as a bacterial disorder occurring 
chiefly in the beard, without finding it to be a congenital 
or developmental disorder.  Therefore, the Board finds that 
the RO failed to support its conclusion that 
pseudofolliculitis barbae is a congenital or developmental 
defect.  Accordingly, the August 1986 RO decision is subsumed 
and the error obviated by the decision below.

The claim for service connection for pseudofolliculitis 
barbae is not well grounded.  Competent evidence of 
pseudofolliculitis barbae in service has not been presented.  
Competent evidence of post-service pseudofolliculitis barbae 
has not been presented.  The appellant has failed to 
establish that he currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has noted the appellant's contentions that he was 
diagnosed with pseudofolliculitis barbae in service and that 
he has it now.  His lay testimony is insufficient to well 
ground his claim.  In the absence of a medical diagnosis in 
service or post-service evidence of pseudofolliculitis 
barbae, or any competent medical evidence on the subject, 
the claim is not well grounded.  His statement that he was 
told he had pseudofolliculitis barbae in service and was 
treated for it is insufficient to establish an inservice 
medical diagnosis.  Robinette, 8 Vet. App. at 77; Marciniak, 
10 Vet. App. at 198.



General Considerations

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled any obligation 
under section 5103(a) and 38 C.F.R. § 3.103 (1999).  

The RO made repeated attempts through the National Personnel 
Records Center to develop additional service medical records.  
The appellant was informed via letter in August 1995 that if 
he had evidence to support his claim he should submit it.  It 
September 1995 the appellant responded without additional 
evidence and asked that his case be decided based on the 
facts of record.  In November 1995, the RO notified the 
appellant that they were unable to obtain his service medical 
records and he should submit any copies that he had.  No 
response was received, and a rating decision denying his 
claims was issued in August 1996.  In his Notice of 
Disagreement received in December 1996, the appellant 
indicated that he was unable to obtain his service medical 
records as was the RO.  A Statement of the Case was issued in 
January 1997 that notified the appellant of the evidence 
needed to complete his application.  The Board remanded the 
appeal in December 1998 to obtain additional treatment 
records.  In the Remand, the appellant was informed that he 
had a duty to submit evidence of a well grounded claim.  The 
appellant was notified in February 1999, with notification 
re-mailed in February to a new address, of his duty to submit 
a well grounded claim supported by medical evidence.  A 
Supplemental Statement of the Case was issued in January 2000 
and gave the appellant notice of the deficits in the 
evidence.  In this respect, the Board is satisfied that the 
obligations imposed by section 5103(a) and 38 C.F.R. § 3.103 
have been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence that may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

The Board notes that the appellant's representative, in the 
informal hearing presentation, stated that if the Board found 
the current claims not well grounded that the Board should 
determine whether the RO followed the M21-1 substantive rules 
requiring that full development of all claims be undertaken 
prior to the well grounded determination.  See ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), Part III, 1.03(a), Part VI,  
2.10(f).

The cited provisions of M21-1 that require full development 
of a claim during the pendency of a determination on the 
threshold issue of well-groundedness do not stand for the 
proposition that the duty to assist extends to claims that 
are not well grounded.  Absent the submission and 
establishment of a well-grounded claim, the Court has held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim.  Morton v. 
West, 12 Vet. App. 477 (1999).

VA has complied with any policy implicit or explicit in M21-1 
regarding development of non-well-grounded claims by 
attempting to obtain the evidence relied upon by the 
appellant and by informing him of the evidence needed.  
Neither the appellant nor his representative has identified 
one piece of evidence that VA should have or could have 
obtained but did not.  Additionally, neither has pointed to 
any development that should have been done but was not.  The 
Board finds that the RO's development of the evidence in this 
case was as full and thorough and that the RO has sought all 
available avenues of obtaining evidence on the appellant's 
behalf.



ORDER

Service connection for athlete's foot, tinea cruris, tinnitus 
and pseudofolliculitis barbae is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

